                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


GUY ALAN BRYAN,                                      )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 4:20-CV-22-D
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court OVERRULES plaintiff's
objections to the M&R [D.E. 23], ADOPTS the conclusions in the M&R [D.E. 22], DENIES
plaintiff's motion for judgment on the pleadings [D.E. 17], GRANTS defendant's motion for
judgment on the pleadings [D.E. 19], AFFIRMS defendant's final decision, and DISMISSES this
action.


This Judgment Filed and Entered on September 21, 2021, and Copies To:
Daniel R. Lauffer                                    (via CM/ECF electronic notification)
Lisa M. Rayo                                         (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
September 21, 2021                           (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 4:20-cv-00022-D Document 26 Filed 09/21/21 Page 1 of 1
